 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, as the Petitioner actively assisted and directed the dissident em-ployees of the Intervenor in their effort to affiliate with the rival union,we are convinced. and find, that the April 4 and 28 meetings do notwarrant the application of the Board's schism doctrine 8In view of the foregoing, we find that the 1954 contract between theEmployer and the Intervenor is a bar to an election at the present time.Accordingly, we shall°dismiss the petition.[The Board dismissed the petition.]S Barton Distilling Company,106 NLRB 361, 364;Bendix ProductsDivision,98 NLRB1180, 1182.The Belden,Brick CompanyandRobert W. Householder,'Peti-tionerandUnited Brick andClayWorkers of America, Local809, A. F. L.Case No. 9-RD-145,. September 12, 1955DECISION AND DIRECTION OF ELECTIONUpon "a decertification petition,duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held before Orville E.Andrews, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.The Union contends that the petition herein should be'dismissed onthe ground that the Employer allegedly instigated the filing of thepetition.The record shows that : During a strike called by the Unionat the Employer's Somerset, Ohio, plant, the only one involved herein,the employees, including the Petitioner, voted to return to work; the'next day, when the employees sought to enter the plant, they- found apicket line had been established by the Union with employees fromother plants of the Employer; the Somerset employees did not attemptto cross the picket line; Metzgar, the Employer's superintendent atSomerset, thereupon, advised the Petitioner that one way the em-ployees could get back to work would be to decertify the Union andthat this would necessitate a trip to Cincinnati, Ohio; Petitioner re-tained local counsel, who aided him in preparing the instant petition;Petitioner borrowed 20 dollars from Metzgar, which was later repaid,to defray the expense of a trip to the Board's Regional Office in Cin-cinnati to file the instant petition, but did not disclose to Metzgar thepurpose of the loan; and Metzgar frequently made loans to employees.While it, appears from' the foregoing that the Employer, throughMetzgar,- suggested to the Petitioner the filing of a decertificationpetition, we find that the Petitioner and the other employees adoptedthis suggestion solely because they thought it,would prevent the Union1 The Petitioner's name appears as amended at the hearing.114 NLRB No. 13. THE BELDENBRICK COMPANY53from interfering with their return to work.As there was-no evidencethat Metzgar knew of the purpose of his loan to Petitioner, or that anyother expenses of the Petitioner were defrayed by the Employer, wedo not find that the Employer knowingly gave any financial aid tothe Petitioner in connection with the filing of the petition.2Accord-ingly, we reject the Union's contention that the petition should bedismissed.3Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act 42.The Petitioner, an employee of the Employer, asserts that theUnion, currently recognized by the Employer as the exclusive bar-gaining representative of the Employer's employees, is no longer theexclusive bargaining representative as defined in Section 9 (a) of theAct.3.A question affecting commerce exists concerning representationof the employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks a decertification election in a unit consistingof the Employer's production and maintenance employees at its Som-erset, Ohio, plant, excluding foremen, assistant foremen, clerical work-ers, and office employees.The unit conforms to that set forth in the most recent contract be-tween the Union and the Employer. There is no dispute as to thecomposition of the unit,6 except that the Union would exclude assupervisors the head setter, the" shader, and the die man.'The Employer is engaged in the manufacture and sale of face brick.The head setter works with a crew of 3 other setters and 1 transferman.He maintains records of the output of the members of the2 The record shows that,when urged by a representative of the Union to withdraw thepetition,Petitioner stated that the Employer might not"like it" and might subject himto reprisals.However, Petitioner denied at the hearing that the Employer had in factthreatened reprisals to secure the filing of the petition.We are unable to find on thisevidence that Petitioner's statement to the Union was anything more than his conjectureas to the Employer's reaction to withdrawal of the petitionSeePlasticHolding Corporation,112 NLRB 179.The Employer's treasurer testified on the basis of his recollection of entries in the booksand records of the Employer that the sales of the Somerset plant for the preceding yeartotal about $680,000, of which about $500,000 had been shipped out of State.The Unioncontends that such evidence was not competent, and moves that the petition be dismissedfor failure to establish jurisdiction by'proper proof.However,representation proceedingsare essentially investigatory and technical rules of evidence are not controlling.PacificTent & Awning-Go,97 NLRB 640, 641. The Union's motion to dismiss is therefore denied.B Although,in its brief filed with the Board, the Union contended that it had a currentcontract with the Employer which barred the petition, the Union has since advised theBoard that it has abandoned this contention.9 At the timeof the hearing there were no employees classified as assistant foremen or asoffice employees.Accordingly,we do not pass upon the unit placement of these categories.°The Union would also exclude the"shipping foremen."However,this category appearsto be the same as the"assistant foreman"category,which, as already stated, is presentlyvacant.See preceding footnote. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrew,8 and is paid 20 to 40 cents a day more than they are.Whilethere was some evidence indicating that head setters, in addition toengaging in production work, direct the work of other members oftheir crew, the record does not establish that such direction involvesthe exercise of independent judgment.As they have no other statu-tory indicia of supervisory status, we find that the head setters arenot supervisors and we shall include them.Each shader works with a crew consisting normally of 2 shadersand 2 wheelers.He draws the brick from the kiln and determineson the basis of the color and grade of the brick which of several pilesit shall be delivered to by the wheelers. In reaching this determina-tion, he consults with the other members of the, crew.He is paidabout 50 cents a day more than the wheelers. The record does not es-tablish that the shaders responsibly direct the work of other em-ployees.As they have none of the other statutory indicia of a super-visor, we find that the shaders are not supervisors and we will includethem.The die man starts and stops the brick-forming machine andchanges the die in the machine. In the same crew with him are 1pugger, who tempers the clay used in the machine, 4 hackers, whoplace the brick from the machine on the drier cars, and one "trans-ferman."The record shows that the die man has no authority todirect the other members of his crew and that he has no other statu-tory indicia of a supervisor.Accordingly, we find that he is not asupervisor and we will include him.We find that all production and maintenance employees at the Em-ployer's Somerset, Ohio, plant, including head setters, shaders, anddiemen, but excluding clerical workers, foreman, and other super-visors as defined in the Act, constitute a unit appropriate for collec-tive bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, dissenting :I dissent from the majority's decision to direct an election in thiscase in the face of the strong evidence in the record of Employer par-ticipation in the institution and maintenance of this decertificationproceeding before the Board.My disagreement with the majority isbased upon the following facts revealed by the record :The Employer and the Union were parties to a collective-bargain-ing agreement which expired December 31, 1954. Sometime prior tothe contract's expiration date the parties commenced negotiations fora new agreement.As a result of these negotiations, the Employer,on April 12, 1955, signed and forwarded to the Union a proposed new8They are paid on a piecework basis. THE BELDEN BRICKCOMPANY55contract.On April 14, 1955, the employees went on strike. There-after, on May 6, 1955, the Employer, by letter, advised the Unionthat ". . . we are withdrawing our willingness to enter into the pro-posed contracts . . . dated April 12, 1955, which we forwarded toyou."On May 18, 1955, the Employer received from the Union acopy of the agreement it had sent to the Union fully executed by theUnion but with the date of May 6, 1955, substituted for April 12.In the meantime, soon after the strike started, a group of employeesincluding the Petitioner attempted to return to work but were con-fronted with a picket line established by the Union and did not enterthe plant.Following this incident, Metzgar, the plant superintend-ent, advised Householder, the Petitioner, that the employees couldget back to work if they decertified the Union and that to do so theywould have to visit the Board's Regional Office in Cincinnati, Ohio.Immediately thereafter, Householder retained a local attorney whoprepared the proper petition which Householder, assisted by severalemployees of the Employer, circulated among the' employees to obtainthe adequate number of signatures.Next he again approached Metz-gar and borrowed $20 to defray the expense of a trip to the Board'sRegional Office in Cincinnati to file the instant petition.Shortlyafter the decertification petition was filed with the Board, Johnson,theUnion's International representative, attempted to persuadeHouseholder to withdraw the petition but Householder refused be-cause, as he stated to Johnson, "he was in the middle, and when thecompany found out about it [that is that he had withdrawn the peti-tion if he were to do so], they would be out to get him."As I analyze, these facts, they show that the Employer, after havingoffered the Union a proposed agreement which needed only the signa-ture of the Union to make it a binding contract, was faced with astrike which, after a few days, lost the support of many of its em-ployees.Seizing upon this dissension among the striking employeesas a means of retracting its offer and ridding itself of the Union, theEmployer through Superintendent Metzgar suggested to the leaderof the dissident group that he file a decertification petition with theBoard.Metzgar then loaned Householder $20, which he used to paythe expenses of a- trip to the Board's Regional Office in Cincinnati tofile the petition.While there is no direct evidence that Metzgar knewof the purpose of this loan, inasmuch as the petition and the trip toCincinnati to file it were his suggestions, the inference is reasonablethat he was aware of the purpose for which the money was to be usedby Householder. Further evidence that Householder was in fact act-ing at the behest of the Employer not only in instituting but in sub-sequently maintaining this decertification proceeding is the fact that,when urged by Johnson to withdraw the petition, Householder re-fused because he feared that the Employer would subject him to re- 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDprisals if he did withdraw the petition as requested.Thus, althoughthe Employer may not have threatened Householder with reprisalsto secure the filing of the petition, it does not follow that House-holder's fear of reprisals by the Employer if he withdrew the peti-tion was unfounded or merely conjecture on his part.At least House-holder's statement to Johnson belies the fact that the maintenanceof this proceeding was voluntary on the part of the Petitioner.The Board has held that an employer may not foster or take an ac-tive part in the filing of a decertification petition.'Thus, in theGoldBondcase, the Board found that the employer took an active part in,and fostered, the filing of the decertification petition, by advising theemployees about the matter and furnishing them with legal adviceand it rationalized its dismissal of the petition as follows :As the statutory provisions for decertification proceedings pro-vide a remedy exclusively for and on behalf of employees, andnot of employers, we cannot, as a matter of policy, permit an em-ployer to do indirectly that which we would not permit him to dodirectly.The circumstances surrounding the filing of the petition and themaintenance of this proceeding before the Board convince me thatthis decertification proceeding was instituted at the behest and forthe benefit of the Employer rather than the employees, and that itsmaintenance does not represent the free and voluntary act of thePetitioner.Accordingly, in my opinion, the same policy considerations thatcaused the Board to dismiss the petition in theGold Bondcase re-quire dismissal of the petition in this case.'Gold Bond,Inc.,107 NLRB 1059.A. O. Smith Corporation of TexasandDistrict 37, InternationalAssociation of Machinists,AFL,' and Pipe Fitters Local 211,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the U.S. and Canada,AFL,2 Petitioners.Cases Nos. 3.9-RC-894 and 39-RC-895. Sep-tember 12,1955DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeC. L. Stephens, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.iHereafter referred to as Machinists.2Hereafter referred to as Pipefitters114 NLRB No. 17.